Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS THIRD QUARTER AND NINE MONTHS RESULTS ● 3rd quarter 2010 EPS was $0.65 compared to $0.35 last year ● 3rd quarter 2010 Sales were $7.4 billion, up 11.6% compared to last year ● Overall operating margin was 6.8%, with Beef and Pork above their historical normalized ranges: ● Chicken operating income $186 million, or 7.4% of sales, or 5.9% when excluding $38 million of insurance proceeds received during the third quarter of fiscal 2010 ● Beef operating income $176 million, or 5.6% of sales ● Pork operating income $125 million, or 10.0% of sales ● Prepared Foods operating income $22 million, or 2.9% of sales ● We repurchased over $400 million of debt during the third quarter fiscal 2010 and over $900 million through the first nine months of fiscal 2010 Springdale, Arkansas – August 9, 2010 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Third Quarter Nine Months Sales $ Operating Income Income (Loss) from Continuing Operations ) Income (Loss) from Discontinued Operation - 7 - (1 ) Net Income (Loss) ) Less: Net Loss Attributable to Noncontrolling Interest (6
